 

 

Case 1:19-cv-03377-LAP Document 48

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

aa ae i ee i i ei a x
Virginia Giuffre, :
19 Civ, 3377 (LAP)
Plaintiff (s),
SCHEDULING ORDER
-against-
Alan Dershowitz,
Defendant(s). :
Se ee ee ee ea le x

LORETTA A. PRESKA, Senior United States District Judge:
It is hereby
ORDERED that the oral argument scheduled for September

24, 2019 at 9:00 a.m. is adjourned to September 24, 2019 at 10:00

 

a.m,
SO ORDERED. {2 4

Loretta A. Preska, Senior U.S.D.d.
Dated: New York, New York

September 18, 2019

 
